                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JOSE HERNANDEZ-CARBAJAL,          )
                                  )
           Petitioner,            )
                                  )
           v.                     )            1:00CR297-1
                                  )            1:17CV1057
UNITED STATES OF AMERICA,         )
                                  )
           Respondent.            )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

November 8, 2018, was served on the parties in this action.   (Docs.

56, 57.)    Petitioner thereafter filed a Second Motion for Due

Process seeking a ruling on his Section 2255 Motion (Doc. 58) and

objected to the Recommendation (Doc. 59).

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.     The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that the United States’ Motion to

Dismiss (Doc. 52) is granted, and that Petitioner’s Amended Section

2255 Motion (Doc. 48) is DISMISSED.

     IT IS FURTHER ORDERED that Petitioner’s Second Motion for Due

Process (Doc. 58) is DENIED AS MOOT.
     A    Judgment   dismissing   this   action   will   be   entered

contemporaneously with this Order.

     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.



                                         /s/   Thomas D. Schroeder
                                      United States District Judge

December 11, 2018




                                  2
